DETAILED ACTION
Claims 12, 18, 20, and 22-24 are canceled. Claims 1, 7, 13, and 19 are amended. Claims 1-11, and 13-17, 19, 21, and 25-26 are pending in this application.
This Action has been made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2012-172700, filed on 08/03/2012.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-8, 13-14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek et al., US Pub. No. 2009/0089175 (hereinafter as “Platek”) in view of Damnjanovic et al., US Pub. No. 2014/0032378 (hereinafter as “Damnjanovic”) and Iwamoto et al., US Pub. No. 20110135203 (hereinafter as “Iwamoto”), further in view of YANG, US Pub. No. 20090181214 (hereinafter as “Yang”).
Regarding claim 1, Platek teaches a product management method (Abstract: product evaluation method with managing information/data related to product for storing in plurality of databases (DB), Figs. 4-8) comprising:
by computer, (see Fig. 1 as shown plurality computers, and pars. [0035 and 73] “computer”), visualizing a result of analyzing (pars. [0074]: “selecting it from a list of products displayed in a display functioning as the output unit 52” such displaying list of products as visualized results of analyzing, [0080], e.g., screen for displaying the visualized result of analyzing product information/data (i.e., evaluating, measuring, identifying, selecting, etc.), pars. [0048-50] embedded the “visualizing” a result of the analyzing (e.g., analysis pattern of product’s image(s), and [0113]) 
clustering of data of a distribution information log database (Fig. 4: “Product catalog DB 31" implies “a distribution information log database” for storing Group A1, Group D1, Group E1, etc., as group labels in “Product group" column of database 31; see further in par. [0010]: storing information related to the product and the characteristic information of the product in a data store, see further details in pars. [0059] and [0060]: databases (DBs 31-38) consist of information/characteristic data related to product created in advance by "collecting required information"=clustering which is then stored in the HDD 30a, "new information" detected in the evaluation process may be "added or updated in each database" also implies "clustering of data of a ....database”; and par. [0062]) in which an image feature of a pattern formed on a surface of a component is related with at least one of product information regarding a product equipped with the component and distribution information regarding distribution of the product, based on the image feature (Figs. 5-6: “Characteristic item" including “Pigment composition of pattern" and “Surface shape” are implied to “an image feature of a pattern formed on a surface of a component. The “Pigment composition of pattern” and “Surface shape” are interpreted as pattern formed on a surface of a component of a product, which are stored in column=a component of distribution information=product information of "DB” as databases 31-33, 36 and 38 in Figs. 4-8; see further details in pars. [0047-49], and [0064], e.g., “image data”)
Platek does not explicitly teach the amended feature: “form a group based on the image feature,” “analyzing using statistical processing one or both of the distribution information and product information related with the image feature belonging to each group obtained by the clustering,” “wherein the pattern formed on the surface of the component is a combination of a first pattern by which the data of the component is clustered and a second pattern indicating an individual identification of the component,” “wherein the first pattern is produced by a press molding, ejection molding, or casting using the mold, and wherein the second pattern is a random pattern formed by at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating.”
form a group based on the image feature,” (pars. [0025-26] such that forming the products in groups of counterfeit/pirate or authentication based on the “authentication code picture”=image feature) and “analyzing using statistical processing one or both of the distribution information and product information related with the image feature belonging to each group obtained by the clustering,” (Abstract: “…the distribution information including locations of the plurality of products along a distribution chain”; pars. [0025-26] e.g., “authentication code picture” of product=image feature; par. [0069] wherein the “distributor or dealer 42, in Country A, B or otherwise” is interpreted as location of distribution, and “the bona fide products, counterfeit and pirated products” is interpreted as the formed group of product(s); and further in par. [0059] the “product information” and “distribution information” storing in the digital database 230 and 232 which embedded the group of product and location for distribution which is similar to the instant concept of the Applicant’s Drawing at Fig. 7 and Fig. 10. See MPEP 2111).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Damnjanovic would have provided Platek with the above limitation for performing the market distribution the product authentication to prevent the counterfeiting and piracy product(s) in locations of distribution efficiently.
Platek and Damnjanovic do not explicitly teach the limitations: “wherein the pattern formed on the surface of the component is a combination of a first pattern by which the data of the component is clustered and a second pattern indicating an individual identification of the component,” “wherein the first pattern is produced by a press molding, ejection molding, or casting using the mold, and wherein the second pattern is a random pattern formed by at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating.”
In the same field of endeavor, Iwamoto teaches: “wherein the pattern formed on the surface of the component is a combination of a first pattern by which the data of the component is clustered and a second pattern indicating an individual identification of the component.” (fig. 2 as shown the surface of the component to determine type of feature (see fig. 4); fig. 3 at elements 24 as shown the feature image par. [0029] “As described above, if the group of original images stored in the original image storing unit 21 is a group of images having the same trend (similar trend) to that of an object group of images for which image signatures are used, as it is possible to select more suitable features as image signatures for distinguishing an image with respect to the object group of images, image signatures having higher determination accuracy of the identity of images can be configured.” wherein the “group” is interpreted as “cluster”).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Iwamoto would have provided Platek, and Damnjanovic with the above indicated limitations for performing the collation and retrieving the product based on the image features management information stored in database.

wherein the first pattern is produced by a press molding, ejection molding, or casting using the mold,” and “wherein the second pattern is a random pattern formed by at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating.”
In the same field of endeavor, Yang teaches: 
“wherein the first pattern is produced by a press molding, ejection molding, or casting using the mold” (Abstract: the “fine pattern”=a first pattern is implemented by “plastic ejection molding” to manufacture a fastener member, and par. [0033], e.g., “plastic ejection molding”), and
“wherein the second pattern is a random pattern formed by at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating.” (see pars. [0012] “A decorative design is etched out on the portion out of the pattern to form a matt surface” which is equivalent to “etching” further in [0030]; and in pars. [0010] “Laser cutting a specific pattern” as implemented as random pattern and [0028, 0035])
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Yang would have provided Platek, Damnjanovic, and Iwamoto with the above indicated limitations to add value in performing the structure of the product with patterns (e.g., ejection molding, etching, cutting, etc.).

Regarding claim 2, Iwamoto teaches: “wherein the image feature is on a predetermined region of the component, and is generated in a production process of the component.”(fig. 2 and fig. 3 the extracted image feature and features images)

Regarding claim 24, Damnjanovic teaches: “analyzing a location at which products manufactured by a same manufacturer has been distributed, based on the formed group.” (Abstract: wherein the distribution information is embedded the location being analyzing to store in database, fig. 3, element 166 - Manufacturers and 170 – Countries = location; and par. [0065] warehouses locate in country/countries based on the group of products)
Claims 7-8, 13-14, and 19 are rejected in the analysis of above claims 1-2; and therefore, the claims are rejected on that basis.

Claims 3, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Iwamoto, and Yang, and further in view of Torihara, US Pub. No. 20050063172 (hereinafter “Torihara”).
Regarding claim 3, the claim is rejected by the same reasons set forth above to claim 1. However, Platek, Damnjanovic, Iwamoto, and Yang do not teach claim limitation: “the pattern is a sand-pear-skin pattern formed on the component.”
In the same field of endeavor (i.e., product management), Torihara clearly teaches:  “the pattern is a sand-pear-skin pattern formed on the component.” (pars. [0058, 60, 67-68, and 73]: “pear-skin texture pattern”, which is formed on the component (e.g., a shine wave shape boundary/regions) of product. The pear-skin texture pattern is well known as sand-pear-skin pattern)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited 
Claims 9 and 15 are rejected in the analysis of above claim 3; and therefore, the claims are rejected on that basis.

Claims 4, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Iwamoto, and Yang and further in view of SEKINE, US Pub. No. 20120250326 (hereinafter “Sekine”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claims 1 and 2. However, Platek, Damnjanovic, Iwamoto, and Yang do not teach claim limitation: “the predetermined region is a concave portion of the component.”
Sekine teaches: “the predetermined region is a concave portion of the component.” (par. [0021], e.g., “predetermined regions” and “concave and convex shapes”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Sekine would have provided Platek, Damnjanovic, Iwamoto, and Yang with a pattern on a predetermined region, generated in a production process of the component for the benefits of improvement the insulating layer of production as flexible board.
Claims 10, and 16 are rejected in the analysis of above claim 4; and therefore, the claims are rejected on that basis.

Claims 5, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Iwamoto, and Yang, and further in view of Sudo et al., US Pub. No. 20120125257 (hereinafter "Sudo").
Regarding claim 5, the claim is rejected by the same reasons set forth above to claim 1. However, Platek, Damnjanovic, Ishiyama, and Yang do not teach claim limitation: “the component is a casting product made by a mold.”
In the same field of endeavor (i.e., product management), Sudo clearly teaches: “the component is a casting product made by a mold.” (par. [0028]: “…a cast mold used for manufacturing a casting product”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Sudo would have provided Platek, Damnjanovic, Iwamoto, and Yang with a casting product made by a mold for the benefits of improvement the casting product used by mold.
Claims 11 and 17 are rejected in the analysis of above claim 5; and therefore, the claims are rejected on that basis.

Claims 6, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Iwamoto, and Yang and further in view of Haggard, US Pub. No. 20130247280 (hereinafter “Haggard”).
Regarding claim 6, the claim is rejected by the same reasons set forth above to claim 1. However, Platek, Damnjanovic, Ishiyama, and Yang do not teach claim one of fastening components of a slide fastener, a hook-and-loop fastener, a snap fastener, a rail fastener, a buckle, a cord stopper, a belt adjuster, a loop clutch, a snap button, and a button.”
In the same field of endeavor (i.e., product management), Haggard clearly teaches: “the fastening component is at least any one of fastening components of a slide fastener, a hook-and-loop fastener, a snap fastener, a rail fastener, a buckle, a cord stopper, a belt adjuster, a loop clutch, a snap button, and a button.” (pars. [0015], e.g., “button hole 22 that can connect to two buttons, … snap fastener button 22, …”, [0016], e.g., “a button and button hole, a hook and loop fastener”, [0018], e.g., “snap fit”, “a belt buckle”, "slot or loop, a zipper, or a hook and loop”).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Haggard would have provided Platek, Damnjanovic, Iwamoto, and Yang with at least above one of fastening components to perform the implementing item product in making the strap stay/connecting.
Claim 25 is rejected in the analysis of above claim 6; and therefore, the claim is rejected on that basis.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, and Iwamoto, and Yang and further in view of Dameri, US Pub. No. 2011/0276502 (hereinafter as “Dameri”).
Regarding claim 21, the claim is rejected by the same reasons set forth above to claim 1 in combined teachings of Platek, Damnjanovic, Iwamoto, and Yang.  pars. [0015 and 26]).  
However, Platek, Damnjanovic, Ishiyama, and Yang do not explicitly teach: “outputting a result of the analyzing, the result indicating at least one of distribution information and authenticity information for the product equipped with the component.”
In the same field of endeavor (i.e., information/data processing), Dameri teaches: “outputting a result of the analyzing, the result indicating at least one of … authenticity information for the product equipped with the component.” (see Abstract: send results to client/user, who sends request for determining product’s authenticity check; Fig. 1, at element 9: embedded the monitor to receiving “outputting” results displaying via graphical user interface (GUI) (see par. [0053]), Fig. 3 as shown equipped with the component; Fig. 6B at elements 50 and 46b; and pars. [0095-96 and 98-99] result for checking authenticity of product=analyzing with indication of “OK” authenticity or “NC” as counterfeit result)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Dameri would have provided Platek, Damnjanovic, Iwamoto, and Yang with the above indication to perform the authenticity/counterfeit checking/monitoring product appropriate to consumer.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Iwamoto, and Yang and further in view of and further in view of Lichtinger et al., US Pub. No. 2007/0088600 (hereinafter as “Lichtinger”).
Regarding claim 26, the claim is rejected by the same reasons set forth above to claim 1.  Platek, Damnjanovic, Iwamoto, and Yang do not explicitly teach the limitation: “wherein visualizing the result comprises controlling a display to display a geographic map and at least one indication on the geographic map corresponding the location at which the product has been located.”
In the same field of endeavor (i.e., data processing), Lichtinger teaches:
wherein visualizing the result comprises controlling a display to display a geographic map (Figs. 2-3 the graphical user interface (GUI) displays the geographic map as implies the visualization algorithm) and at least one indication on the geographic map corresponding the location at which the product has been located.” (Figs. 2-3 as shown the displaying of a geographic map indicates location(s) at which the group of products has been distributed, Figs. 12 and 14: at “Location” tab, and the report is a result, Fig. 33 at elements 8 and 9 as interpreted “group” of product(s); further in pars.[0051] and [0057]: as the “Product Quality Maps” utilizes color coded shapes to represent refinery, terminal and tank farm facilities/marked=distributes, and [0064] the “analytical results screen” implied visualizing the result).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Lichtinger would have provided Platek, .

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant's argument filed on 01/14/2021 with respect to independent claim 1 (same as claim 7, 13, and 19) per the amended limitations (see Remarks, pages10-11) has been fully considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record.  See the rejections set forth above for details.
The other claims argued merely because of a dependency on a previously argued claims in the brief presented to the examiner, filed 01/14/2021, are moot in view of the examiner's interpretation of the claims and art and are still considered rejected based on their respective rejections from at least a prior Office action (part(s) of recited again above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169